NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-1703
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  HOPE K. KANTETE
                                    a/k/a The Lady

                                HOPE K. KANTETE,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. No. 1-12-cr-00388-001)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________

                       Submitted under Third Circuit LAR 34.1(a)
                                  on March 27, 2015

      Before: GREENAWAY, JR., KRAUSE, and GREENBERG, Circuit Judges.

                                   (Filed: May 7, 2015)


                                        OPINION*




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KRAUSE, Circuit Judge.

       This appeal arises out of a large criminal conspiracy to transport stolen motor

vehicles. Appellant Hope Kantete challenges the District Court’s calculation of the

applicable range under the U.S. Sentencing Guidelines (the “Guidelines”) and the

procedural and substantive reasonableness of her sentence. For the reasons set forth

below, we will affirm. 1

I.     Background

       Kantete owned and operated Safari Auto Sales, a car dealership in Jersey City,

New Jersey, but did not limit her stake in the automotive trade to legitimate business.

Instead, Kantete worked with several sources to obtain stolen vehicles—typically high-

end luxury vehicles, such as Range Rovers, Mercedes-Benzes, BMWs, and Porsches—

and employed other individuals to change the Vehicle-Identification Numbers (“VINs”)

and obtain counterfeit Certificates of Title. She also located customers for those vehicles,

including many in Africa.

       Kantete was ultimately convicted of one count of conspiracy to transport stolen

motor vehicles and ten counts of transportation of stolen motor vehicles, in violation of

18 U.S.C. §§ 371 and 2312. At sentencing, the District Court determined that Kantete

was responsible for a loss amount between $2.5 million and $7 million, resulting in an


       1
        The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231,
and we have jurisdiction over Kantete’s challenge to her sentence pursuant to 18 U.S.C.
§ 3742(a).
                                            2
eighteen-level Guidelines enhancement. The District Court also found applicable a

number of other enhancements that resulted in a Guidelines range of 262 to 327 months’

imprisonment. After considering the parties’ arguments, the District Judge sentenced

Kantete to the bottom of that range, ordering her to serve 262 months’ imprisonment and

concurrent three-year terms of supervised release and to pay restitution in the amount of

$346,936.91.

II.    Discussion

       On appeal, Kantete challenges her sentence on three grounds: (1) the loss amount

attributable to her; (2) the applicability of certain Guidelines enhancements; and (3) the

procedural propriety and substantive reasonableness of the sentence. We examine each

argument in turn.

       A.      Loss Amount Calculation

       We review a district court’s loss calculation under the Guidelines for clear error.

United States v. Dullum, 560 F.3d 133, 137 (3d Cir. 2009) (citing United States v. Ali,

508 F.3d 136, 143 (3d Cir. 2007)). It is well-settled that a sentencing court need only

make a “reasonable estimate” of loss based on the available evidence in the record, and

the court is not limited to considering conduct that was formally charged. See United

States v. Fumo, 655 F.3d 288, 310 (3d Cir. 2011) (citing Ali, 508 F.3d at 145); see also

U.S.S.G. § 1B1.3 cmt. background (“Conduct that is not formally charged or is not an




                                             3
element of the offense of conviction may enter into the determination of the applicable

guideline sentencing range.”). The sentence may take account not only of amounts

directly attributable to the defendant’s own conduct, but also losses resulting from the

conduct of others when such losses are “(1) in furtherance of the jointly undertaken

activity; (2) within the scope of the defendant’s agreement; and (3) reasonably

foreseeable in connection with the criminal activity the defendant agreed to undertake.”

United States v. Duliga, 204 F.3d 97, 100 (3d Cir. 2000).

       Here, the District Court did not err, much less clearly err, in finding “well over

$2.5 million” in losses attributable to Kantete. (App. 93.) Kantete does not dispute that

the ten vehicles that were the subjects of the substantive counts at trial resulted in a loss

of about $483,000, and the Government presented evidence from cooperating witnesses,

wiretaps, and other sources at sentencing that Kantete was directly and personally

involved with transporting another sixty stolen vehicles worth between $2,139,040 and

$2,725,805 during the course of the conspiracy. Thus, we will not disturb the District

Judge’s loss calculation on appeal.

       B.     Guidelines Enhancements

       We turn next to Kantete’s challenges to three of the Guidelines enhancements

applied to her sentence. We exercise plenary review of a district court’s interpretation of

the Guidelines, but we review for clear error its factual findings and “whether the agreed-




                                               4
upon set of facts fit within the enhancement requirements.” United States v. Fish, 731

F.3d 277, 279 (3d Cir. 2013).




              1.     Reckless Risk of Serious Bodily Injury

       Kantete argues that the District Court erred in imposing an increase under

§ 2B1.1(b)(15), which provides for a two-level enhancement if, among other things, the

offense involved “the conscious or reckless risk of death or serious bodily injury.”

U.S.S.G. § 2B1.1(b)(15). We perceive no error.

       The District Court applied the enhancement because of two thefts that each

involved a risk of death or serious bodily injury. The first was an armed carjacking of a

2009 Jaguar that one of Kantete’s co-conspirators admitted re-tagging for her. The

second involved a stolen vehicle that Kantete agreed to purchase in a recorded

conversation with “Thugger,” a member of the Bloods gang, who advised Kantete that

the driver of the stolen vehicle “was getting chased by the police and . . . side-

swiped . . . another car.” (Supplemental App. 62.)

       Kantete does not dispute that these incidents involved a reckless risk of serious

bodily injury. Rather, her principal argument against the application of the enhancement

is that the District Court placed undue emphasis on these incidents when the bulk of the

other thefts did not involve such a risk. However, Kantete provides no support for the

                                              5
proposition that § 2B1.1(b)(15) does not apply where some portions of the offense

involve a reckless risk of serious bodily injury but others do not, and § 2B1.1(b)(15)

requires only that the offense “involved” a reckless risk of serious bodily injury, not that

every instance of conduct in the course of the offense have done so.

       Kantete also contends that “the Government could not even confirm that Kantete

was specifically involved with [the] carjacking.” (Appellant’s Br. 28.) But under

§ 1B1.3(a)(1)(B), Kantete need not have been present during the carjacking for it to be

considered part of the relevant offense conduct. She is responsible for “all reasonably

foreseeable acts and omissions of others in furtherance of the jointly undertaken criminal

activity,” and there is substantial evidence in the record to fulfill each of

§ 1B1.3(a)(1)(B)’s requirements. See U.S.S.G. § 1B1.3(a)(1)(B). As explained in the

Presentence Investigation Report (“PSR”), because Kantete “order[ed] high-end vehicles,

many of which can only be operated through a ‘smart key,’” it was “reasonably

foreseeable that one of the ways thieves got vehicles with smart keys was through

carjacking.” (PSR ¶ 135.) Moreover, Kantete does not contend that the District Court

failed to make sufficient findings as to the elements of § 1B1.3, and any such objection is

therefore waived. See United States v. Hoffecker, 530 F.3d 137, 162 (3d Cir. 2008) (“An

issue is waived unless a party raises it in its opening brief, and for those purposes a




                                               6
passing reference to an issue will not suffice to bring that issue before this court.”

(internal quotation marks omitted)). 2

              2.     Sophisticated Means

       Kantete also objects to the District Court’s imposition of a two-level enhancement

under U.S.S.G. § 2B1.1(b)(10)(C) due to her use of “sophisticated means,” i.e.,

“especially complex or especially intricate offense conduct pertaining to the execution or

concealment of an offense.” U.S.S.G. § 2B1.1 cmt. n.9(B).

       Again, the record fully supports the enhancement. The District Court found that

the conspiracy involved not only stealing over seventy vehicles, but doctoring titles,

altering VINs, and preparing documents for export. See United States v. Fofanah, 765

F.3d 141, 147 (2d Cir. 2014) (holding that moving stolen cars across jurisdictions and

abroad is evidence of a scheme’s sophistication). In addition, the District Judge found

Kantete took “great pains to conceal her role” in the conspiracy, using multiple pre-paid

telephones registered to other people or fictitious subscribers; employing various co-


       2
         Because we uphold this enhancement on the basis of the carjacking alone, we
need not consider whether a § 2B1.1(b)(15) enhancement would have been appropriate
for the high-speed chase that occurred after a car was stolen. See United States v. Hall,
71 F.3d 569, 571 (6th Cir. 1995) (holding that the provision that is now § 2B1.1(b)(15)
applies “only where the risk of bodily injury results from the [crime] itself and not from
events that happen while fleeing from the crime,” unlike § 3C1.2, which penalizes
reckless endangerment during flight); see also United States v. Cespedes, 663 F.3d 685,
689-91 (3d Cir. 2011) (rejecting the “[a]pplication of a § 3C1.2 enhancement based upon
the reasonable foreseeability of a confederate’s reckless endangerment during flight—
using the generally applicable standard of § 1B1.3(a)(1)(B)”—because § 3C1.2 requires
“some form of direct or active participation” (internal quotation mark omitted)).
                                             7
conspirators to perform different parts of the scheme and keeping contact among them to

a minimum; and avoiding touching either the stolen vehicles or their keys. (App. 94.)

The District Court’s conclusion that Kantete’s offense involved sophisticated means was

thus not clear error.




              3.        Leadership Role

       Kantete also challenges the District Court’s application of a four-level

enhancement to her sentence under § 3B1.1(a) for her role as “an organizer or leader of a

criminal activity that involved five or more participants or was otherwise extensive.”

U.S.S.G. § 3B1.1(a). While Kantete describes herself and others involved in the scheme

as “independent contractors” (Appellant’s Br. 30), the record supports the District

Court’s finding that Kantete “called the shots,” as she “ordered and negotiated over the

ordering of the stolen cars; made sure that the titles were done; made sure that the decals

were changed; made sure the cars were cleaned out of anything that [could] identify the

prior owner of the car”; prepared the cars for shipment; and “made sure that export

documents were filled out so the cars could leave this country.” (App. 96.) Indeed, as

the Government observes, “if many of the individuals that Kantete dealt with were

‘independent contractors,’ then Kantete was the general manager or general contractor




                                             8
who led the scheme and to whom the ‘independent contractors’ reported.” (Appellee’s

Br. 30.) Accordingly, the District Court did not err in imposing this enhancement.

       C.     Procedural and Substantive Reasonableness

       Finally, Kantete argues that her sentence was procedurally flawed and

substantively unreasonable. Specifically, Kantete argues the District Court committed

procedural error by giving insufficient weight to her personal background, including

horrific experiences she endured growing up in Rwanda, and by failing to consider what

was “just punishment” for her offenses under 18 U.S.C. § 3553(a)(2). When faced with

this sort of challenge, we review whether the District Court gave “meaningful

consideration to the § 3553(a) factors.” United States v. Wright, 642 F.3d 148, 152 (3d

Cir. 2011) (quoting United States v. Merced, 603 F.3d 203, 215 (3d Cir. 2010)) (internal

quotation marks omitted).

       Here, the District Judge addressed Kantete’s background on the record, noting that

her “life in Africa . . . was just awful, and . . . we’re all fortunate and blessed not to have

shared those kinds of experiences,” but also recognizing that Kantete went on to move to

America and marry a doctor who helped her start a legitimate business before she began

committing crimes. (App. 105.) The District Judge also explicitly addressed the nature

and circumstances of the offense, including that Kantete was on probation at the time, the

potential for danger, and the impact on victims of the offense. It is therefore clear that




                                               9
the District Court gave meaningful consideration to both Kantete’s personal background

and the “just punishment” factor.

       Turning to the substantive challenge, Kantete contends that the District Court

placed undue emphasis on the single instance of carjacking because of an unrelated

carjacking in Short Hills, New Jersey, which was reported in the news a few months

before Kantete’s sentencing. This argument amounts at most to speculation, however,

and Kantete ultimately asserts only that “the District Court may have been prejudiced by

the Short Hills shooting.” (Appellant’s Br. 37 (emphasis added).)

       In fact, the District Judge did not refer to any other specific case besides Kantete’s,

but rather, after recounting the testimony of Kantete’s victims, recognized that car thefts

and carjackings had become a serious problem in northern New Jersey and that

“Congress has provided some severe penalties” for such crimes. (App. 106.) It was not

improper for the District Judge to consider these factors in determining the need for

deterrence and the need to protect the public. In any event, the District Judge was not

unduly focused on the single incident of carjacking tied to Kantete, as the record clearly

reflects consideration of “the total number of cases and cars stolen, the total number of

victims,” and the particular stories of how victims of non-carjacking thefts “described

finding that the[ir] car[s] had been stolen and what that meant to them.” (Id.)

       Kantete also urges that her sentence was substantively unreasonable because it

afforded “minimal consideration of her personal and familial history”; imposed a lengthy

                                             10
sentence for a case “essentially involving non-violent property crimes”; held her

“accountab[le] for the carjacking absent direct proof linking her to that event”; and found

“sophistication and planning in her criminal conduct where none really exists.”

(Appellant’s Br. 35-36.) These arguments lack merit. We will affirm a sentence “unless

no reasonable sentencing court would have imposed the same sentence on that particular

defendant for the reasons the district court provided.” Wright, 642 F.3d at 152 (quoting

United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc)) (internal quotation

mark omitted). Further, “[s]entences that fall within the applicable Guidelines range are

more likely to be reasonable” than those that do not. United States v. Woronowicz, 744

F.3d 848, 852 (3d Cir. 2014) (quoting United States v. Olfano, 503 F.3d 240, 245 (3d Cir.

2007)) (internal quotation mark omitted). In light of her extensive criminal activity and

the fact that she was sentenced to the bottom of the applicable Guidelines range, Kantete

cannot satisfy her heavy burden of showing that “no reasonable sentencing court” would

have imposed the sentence chosen by the District Court.

III.   Conclusion

       For the reasons stated above, we will affirm the judgment of conviction.




                                            11